Citation Nr: 1813660	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected asthma.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from January 1977 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

The issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma, has been raised by the record at the November 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2013, the Veteran filed his increased rating claim for asthma.  He was afforded a VA examination in May 2013.  However, in August 2014 he reported that his asthma had worsened.

At the November 2017 Board hearing, the Veteran reported significant asthma symptoms.  In addition, he reported that he was prescribed Symbicort, which contains steroids.  Thus, this testimony also suggests the possibility of worsening since his last VA examination.  As such, a new examination should be provided.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected asthma.  The examiner should discuss the significance of the Veteran's prescribed asthma medications and whether his prescribed medications are considered courses of systemic (oral or parenteral) corticosteroids.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

